DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, 35, 52, 54 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 18 and 35, the limitation of the elastic suspension tether being “adapted to elastically provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether” is unclear.
First, it is not known what is meant by “…adapted to elastically provide tactile feedback…”. Specifically, it is not known how tactile feedback is provided “elastically”; the term “elastically” is interpreted to one of ordinary skill in the art to refer to the characteristic of resuming an object’s normal shape spontaneously after extension (or some other distortion). It is unclear how this definition would be understood in the context of “tactile feedback”. 
Second, it is not known what is meant by “…adapted to…provide tactile feedback to the patient in an extension direction of the elastic suspension tether…”. Specifically, it is not known what is meant by feedback being provided in a particular “direction”. Tactile feedback does not conventionally have directionality, unless understood to mean that the feedback is in the form of a force opposite to that of the patient’s movement. 
Third, it is not known what is meant by “…adapted to…provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether.” It is not known whether Applicant intended to limit the tactile feedback only to an area between the proximal and distal ends of the elastic suspension tether. If so, it is noted that tactile feedback from the elastic suspension tether must be transferred to at least the distal end of the tether in order to be conveyed to the patient.
Regarding claims 52 and 54, claim limitation “an attachment device is …adapted to connect to the distal end of the elastic suspension tether” in claims 52 and 54 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Specifically, the disclosure does not clearly convey to an ordinary skill in the art the corresponding structure of the “attachment device” in the claim limitation above. It is noted that para [0057] of the published application discloses that “the IV tube 4 may be integrally molded with a flange defined by an eyelet, and the clamp may be replaced with additional breakaway connectors 40 strung directly and tied to the eyelet of the flange of the IV tube 4.” However, it cannot be determined whether this feature is the “attachment device” recited above. Further, even if this feature were the “attachment device” recited above, the disclosure does not provide support for this feature being located “at a predetermined fixed location approximately half way along a length of the IV tube.” 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 18-21, 35-38, 53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111, hereinafter “Schuler”) in view of Walborn (U.S. Pat. 7,201,739 B2, hereinafter “Walborn”).
Regarding claim 1, Schuler discloses a system, comprising: 
an IV (intravenous) stand 10 (Fig. 1); 
an IV bag 12 (Fig. 1) provided on the IV stand and containing fluid content; 
an IV tube 13 (Fig. 1) having a proximal end fluidically connected to the IV bag (the specific connection is not shown in Fig. 1 but the proximal end of the tube is connected to the IV bag 12 so as to supply IV fluid to the patient “P” via the IV tube 13), and a distal end (nearer to the patient “P”) adapted to deliver the fluid content contained in the IV bag to a patient via the IV tube (see col. 2, lines 17-23 describing that the tube 13 extends to a needle implanted in the hand of a patient “P” such that the system provides the patient “P” with blood, saline solution, or IV liquid); 
and an elastic suspension tether 18 formed of an elastic strap (see Fig. 1; the tether 18 is a spring which is understood to be elastic, and is a “strap” as it would be understood to a skilled artisan as a narrow piece of strong material used to fasten or give support; see attached definition of “strap”, Cambridge Dictionary, 2022) having a proximal end connected to the IV stand (see Fig. 1 showing the proximal end of the tether having a ring that fits into a hole in a second pole 17 extending from the IV stand 10; see also col. 2, lines 31-34) and a distal end connected to the IV tube between the proximal end of the IV tube and the distal end of the IV tube (see Fig. 1 showing that the tether is connected to the medial area of the IV tube 13 via a tie 19 which may be a rubber band or a twist tie; see also col. 2, lines 34-36) 
and adapted to elastically provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether (i.e., the elastic suspension tether is a spring which stretches with the movement of the patient “P”, as shown in Figs. 3 and 4; see also col. 2, lines 37-45 describing the spring as being sufficiently strong to hold the IV tube 13 when the patient moves yet still enable the tube 13 to move with the patient in a manner that doesn’t cause the tube 13 to trail over the patient when the patient moves; this movement is capable of providing a tactile feedback to the patient as the tube 13 is held in place instead of trailing over the patient).
It is noted that Schuler does not appear to disclose that the elastic suspension tether 18, formed of an elastic strap (as noted above), is specifically formed of fabric.
Walborn discloses an elastic suspension tether 20 (see Figs. 1 and 4a) for suspending a medical tubing (such as a catheter “C” in Fig. 4A) connected to a patient “P” (Fig. 4A). Walborn teaches that the tether 20 can be formed of a variety of materials including an elastic fabric (see col. 3, lines 65-67). 
A skilled artisan would have found it obvious at the time of the invention to modify the elastic suspension tether 18, which is a coil-type spring, to be formed instead of fabric (as taught in Walborn) with a reasonable expectation of success. The elastic fabric taught in Walborn would have performed in the same way as a coil-type spring 18 disclosed in Schuler (i.e., Schuler discloses, at col. 2, lines 39-41, that the coil-type spring 18 must be “sufficiently strong to hold up the tube 13, but light enough that as the patient moves the tube 13 can be pulled down”; the elastic fabric of Walborn would also be strong enough to hold up medical tubing “C” but be light enough to be manipulated by a patient “P”). Thus, a skilled artisan would have had a strong presumption that the substituting a coil-type tension spring material with an elastic fabric strap would have been obvious in a medical setting.
Further, a skilled artisan would have expected that an elastic fabric, if substituted for the coil-type spring of Schuler, would similarly perform the claimed intended use of being “adapted to elastically provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether.” That is, an elastic fabric would expectedly provide tactile feedback to the patient when extended in a direction along its longitudinal axis.
 Regarding claim 2, the combination of Schuler and Walborn teaches (in Fig. 1 of Schuler) that the length of the suspension tether is less than a height of the IV stand.
Regarding claims 3, 20 and 37, Schuler appears to show in Fig. 1 that the distal end of the tether connects to the IV tube 13 substantially half way between the distal end of the IV tube and the proximal end of the IV tube.
However, in the event that Fig. 1 cannot be relied upon to show the precise location of the tether, Schuler does not appear to explicitly disclose that the distal end of the elastic suspension tether is connected to the IV tube substantially half way between the distal end of the IV tube and the proximal end of the IV tube.
To make this modification would have been obvious as a matter of engineering choice based on the specific placement of the IV tube relative to the IV bag or the desired/required length of tubing, in order to facilitate the intended use of the tether, i.e., holding the IV tube 13 over the patient, as disclosed in Schuler at col. 2, lines 37-45. Further, the specifically claimed placement of the tether does not appear to solve a problem or be critical to the invention, and a skilled artisan would have found it obvious to experiment with desired placement of the tether with a reasonable expectation of success.
Regarding claim 4, the combination of Schuler and Walborn teaches that the  suspension tether is adapted to disconnect from the IV tube at a predetermined force (e.g., the suspension tether may connect to the IV tube using a tie or rubber band which would be understood to disconnect from the tube if enough force were applied to the tie or rubber band).
Regarding claim 18, Schuler discloses a device connectable between an IV (intravenous) stand 10 (Fig. 1) and an IV tube 13 (Fig. 1) adapted to deliver fluid content contained in an IV bag 12 (Fig. 1) provided on the IV stand 10 and a patient “P”, a proximal end of the IV tube 13 connected to the IV bag 12, a distal end (nearer to the patient “P”) connectable to the patient “P” (see col. 2, lines 17-23 describing that the tube 13 extends to a needle implanted in the hand of a patient “P” such that the system provides the patient “P” with blood, saline solution, or IV liquid), the device comprising:
an elastic suspension tether 18 formed of an elastic strap (see Fig. 1; the tether 18 is a spring which is understood to be elastic, and is a “strap” as it would be understood to a skilled artisan as a narrow piece of strong material used to fasten or give support; see attached definition of “strap”, Cambridge Dictionary, 2022) having a proximal end adapted to connect to the IV stand (see Fig. 1 showing the proximal end of the tether having a ring that fits into a hole in a second pole 17 extending from the IV stand 10; see also col. 2, lines 31-34) and a distal end adapted to connect to the IV tube between the proximal end of the IV tube and the distal end of the IV tube (see Fig. 1 showing that the tether is connected to the medial area of the IV tube 13 via a tie 19 which may be a rubber band or a twist tie; see also col. 2, lines 34-36)
and adapted to elastically provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether (i.e., the elastic suspension tether is a spring which stretches with the movement of the patient “P”, as shown in Figs. 3 and 4; see also col. 2, lines 37-45 describing the spring as being sufficiently strong to hold the IV tube 13 when the patient moves yet still enable the tube 13 to move with the patient in a manner that doesn’t cause the tube 13 to trail over the patient when the patient moves; this movement is capable of providing a tactile feedback to the patient as the tube 13 is held in place instead of trailing over the patient).
It is noted that Schuler does not appear to disclose that the elastic suspension tether 18, formed of an elastic strap (as noted above), is specifically formed of fabric.
Walborn discloses an elastic suspension tether 20 (see Figs. 1 and 4a) for suspending a medical tubing (such as a catheter “C” in Fig. 4A) connected to a patient “P” (Fig. 4A). Walborn teaches that the tether 20 can be formed of a variety of materials including an elastic fabric (see col. 3, lines 65-67). 
A skilled artisan would have found it obvious at the time of the invention to modify the elastic suspension tether 18, which is a coil-type spring, to be formed instead of fabric (as taught in Walborn) with a reasonable expectation of success. The elastic fabric taught in Walborn would have performed in the same way as a coil-type spring 18 disclosed in Schuler (i.e., Schuler discloses, at col. 2, lines 39-41, that the coil-type spring 18 must be “sufficiently strong to hold up the tube 13, but light enough that as the patient moves the tube 13 can be pulled down”; the elastic fabric of Walborn would also be strong enough to hold up medical tubing “C” but be light enough to be manipulated by a patient “P”). Thus, a skilled artisan would have had a strong presumption that the substituting a coil-type tension spring material with an elastic fabric strap would have been obvious in a medical setting.
Further, a skilled artisan would have expected that an elastic fabric, if substituted for the coil-type spring of Schuler, would similarly perform the claimed intended use of being “adapted to elastically provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether.” That is, an elastic fabric would expectedly provide tactile feedback to the patient when extended in a direction along its longitudinal axis.
Regarding claim 19, the combination of Schuler and Walborn teaches (see Fig. 1 of Schuler) that the length of the suspension tether is less than a height of the IV stand.
Regarding claim 21, the combination of Schuler and Walborn teaches that the suspension tether is adapted to disconnect from the IV tube at a predetermined force (e.g., the suspension tether may connect to the IV tube using a tie or rubber band which would be understood to disconnect from the tube if enough force were applied to the tie or rubber band).
Regarding claim 35, Schuler discloses an IV (intravenous) fluid delivery system, comprising:
at least one IV tube 13 (Fig. 1), a proximal end of the IV tube 13 connectable to an IV bag 12 (Fig. 1) provided on an IV stand 10 (Fig. 1), a distal end of the IV tube 13 (nearer to the patient “P”) connectable to the patient “P”, the IV tube adapted to deliver fluid content contained in the IV bag 12 to the patient “P” (see col. 2, lines 17-23 describing that the tube 13 extends to a needle implanted in the hand of a patient “P” such that the system provides the patient “P” with blood, saline solution, or IV liquid), and
an elastic suspension tether 18 formed of an elastic strap (see Fig. 1; the tether 18 is a spring which is understood to be elastic, and is a “strap” as it would be understood to a skilled artisan as a narrow piece of strong material used to fasten or give support; see attached definition of “strap”, Cambridge Dictionary, 2022) having a proximal end adapted to connect to the IV stand (see Fig. 1 showing the proximal end of the tether having a ring that fits into a hole in a second pole 17 extending from the IV stand 10; see also col. 2, lines 31-34) and a distal end adapted to connect to the IV tube between the proximal end of the IV tube and the distal end of the IV tube (see Fig. 1 showing that the tether is connected to the medial area of the IV tube 13 via a tie 19 which may be a rubber band or a twist tie; see also col. 2, lines 34-36) 
and adapted to elastically provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether (i.e., the elastic suspension tether is a spring which stretches with the movement of the patient “P”, as shown in Figs. 3 and 4; see also col. 2, lines 37-45 describing the spring as being sufficiently strong to hold the IV tube 13 when the patient moves yet still enable the tube 13 to move with the patient in a manner that doesn’t cause the tube 13 to trail over the patient when the patient moves; this movement is capable of providing a tactile feedback to the patient as the tube 13 is held in place instead of trailing over the patient).
It is noted that Schuler does not appear to disclose that the elastic suspension tether 18, formed of an elastic strap (as noted above), is specifically formed of fabric.
Walborn discloses an elastic suspension tether 20 (see Figs. 1 and 4a) for suspending a medical tubing (such as a catheter “C” in Fig. 4A) connected to a patient “P” (Fig. 4A). Walborn teaches that the tether 20 can be formed of a variety of materials including an elastic fabric (see col. 3, lines 65-67). 
A skilled artisan would have found it obvious at the time of the invention to modify the elastic suspension tether 18, which is a coil-type spring, to be formed instead of fabric (as taught in Walborn) with a reasonable expectation of success. The elastic fabric taught in Walborn would have performed in the same way as a coil-type spring 18 disclosed in Schuler (i.e., Schuler discloses, at col. 2, lines 39-41, that the coil-type spring 18 must be “sufficiently strong to hold up the tube 13, but light enough that as the patient moves the tube 13 can be pulled down”; the elastic fabric of Walborn would also be strong enough to hold up medical tubing “C” but be light enough to be manipulated by a patient “P”). Thus, a skilled artisan would have had a strong presumption that the substituting a coil-type tension spring material with an elastic fabric strap would have been obvious in a medical setting.
Further, a skilled artisan would have expected that an elastic fabric, if substituted for the coil-type spring of Schuler, would similarly perform the claimed intended use of being “adapted to elastically provide tactile feedback to the patient in an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether.” That is, an elastic fabric would expectedly provide tactile feedback to the patient when extended in a direction along its longitudinal axis.
Regarding claim 36, Schuler shows in Fig. 1 that the length of the suspension tether is less than a height of the IV stand.
Regarding claim 38, Schuler discloses that the suspension tether is adapted to disconnect from the IV tube at a predetermined force (e.g., the suspension tether may connect to the IV tube using a tie or rubber band which would be understood to disconnect from the tube if enough force were applied to the tie or rubber band).
Regarding claims 53 and 56, it is noted that the limitation “the distal end of the elastic suspension tether is adapted to connect to an attachment device molded to the IV tube at a predetermined fixed location approximately half way along a length of the IV tube” recites an intended use of the distal end of the elastic suspension tether that does not impart a meaningful structural limitation to the claim. It is understood that the combination of Schuler and Walborn would allow the tether to connect to a variety of attachment devices, including those which are molded to the IV tube at a predetermined fixed location approximately half way along a length of the tube. 

Claims 5, 6, 10, 12, 16, 22, 23, 27, 29, 33, 39, 40, 44, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Walborn (U.S. Pat. 7,201,739 B2), further in view of Mellard (U.S. Pat. 9,878,088 B2, hereinafter “Mellard”).
Regarding claims 5, 6, 22, 23, 39 and 40, the combination of Schuler and Walborn does not appear to disclose a clip connector provided at the distal end of the elastic suspension tether adapted to releasably connect the elastic suspension tether to the IV tube, and is adapted to release the IV tube in response to a predetermined force.
Mellard discloses a system having an IV stand 110/410 (Figs. 1/4), an IV bag 125/425 (Figs. 1/4) provided on the IV stand, an IV tube 426 (Fig. 4), and a suspension tether 680 (Fig. 6). Further, Mellard discloses that a connector in the form of a clip 681 (Fig. 6) is provided at the distal end of the suspension tether (as shown in Fig. 6) adapted to releasably connect the suspension tether to an IV tube. The clip connector is adapted to release the IV tube in response to a predetermined force (i.e., the clip connector is shown to be a spring-operated clip that may release the IV tube by pressing on the opposite end of the clip, or in certain circumstances the clip may be disconnected from the IV tube if a high-enough pull force were applied to the clip).  
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Schuler and Walborn so as substitute the tie of Schuler with a clip connector, as taught in Mellard, as a substitution of one known element for another to yield predictable results to one of ordinary skill in the art and with a reasonable expectation of success. Mellard provides an express suggestion that cords for tying (interpreted to be similar in structure and function to the twist-tie disclosed in Schuler at col. 2, line 35) were a known substitute for a clip connector (see Mellard at col. 8, lines 60-64 disclosing that the connector be chosen from components that attach to a tube such as hooks, clips, cords for tying and hook-and-loop fasteners [emphasis added]). One of ordinary skill in the art could have substituted one known element, such as the twist-tie of Schuler with the clip in Mellard, and the results of the substitution would have been predictable based at least on the knowledge available to a skilled artisan as well as the express disclosure that both twist ties and clips perform the same function of connectors that attach to IV tubes. 
Regarding claims 10, 27 and 44, it is noted that the combination of Schuler and Walborn does not appear to disclose that the IV stand is arranged as a rollable IV stand. 
Mellard discloses that the IV stand is arranged as a rollable IV stand (see caster module 870 used for rolling the IV stand).
A skilled artisan would have found it obvious at the time of the invention to modify the IV stand taught in the combination of Schuler and Walborn to be rollable, as taught in Mellard, to facilitate portability of the system.
Regarding claims 12, 29 and 46, it is noted that Schuler in view Walborn discloses that the that the IV tube includes a pre-assembled attachment device, such as a tie 19 (Fig. 3) located at a predetermined position along a length of the IV tube and connected to the distal end of the elastic suspension tether, but does not appear to disclose that the predetermined position is “fixed”.
Mellard discloses a system having an IV stand 110/410 (Figs. 1/4), an IV bag 125/425 (Figs. 1/4) provided on the IV stand, an IV tube 426 (Fig. 4), and a suspension tether 680 (Fig. 6). Mellard further discloses a pre-assembled attachment device 481/681 (see Mellard at Figs. 4/6) located at a predetermined fixed position along a length of the IV tube and connected to the distal end of the suspension tether (see Fig. 6 showing the clip connected to the distal end of the tether 680).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Schuler and Walborn, so as to provide the pre-assembled attachment device at a fixed position along a length of the IV tube, as taught in Mellard, in order to ensure that the spring 18 is held in place along the length of the tube. This improvement would have been expected to enhance the operation of the combination of Schuler and Walborn by allowing the spring 18 to follow the motion of the tube 13 as the tube 13 is pulled down (see Schuler at col. 2, lines 39-41).
Regarding claims 16, 33 and 50, the combination of Schuler, Walborn and Mellard teaches that the pre-assembled attachment device includes a first body portion and a second body portion fixed to the first body portion, the IV tube being provided between the first body portion and the second body portion (i.e., the attachment device 681 of Mellard has two arms forming a clip which are operated by a spring, as illustrated in Fig. 7; each arm is interpreted to be a “body portion”).

Claims 7, 8, 13, 14, 24, 25, 30, 31, 41, 42, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Walborn (U.S. Pat. 7,201,739 B2), further in view of Mellard (U.S. Pat. 9,878,088 B2), further in view of Anscher et al (U.S. Pat. 5,884,372, hereinafter “Anscher”).
Regarding claims 7, 8, 13, 14, 24, 25, 30, 31, 41, 42, 47 and 48, it is noted that the combination of Schuler, Walborn and Mellard does not appear to disclose that the clip connector includes a channel adapted to receive at least one IV tube, wherein a diameter of the channel substantially corresponds to an outer diameter of the IV tube.
Anscher discloses that it is well-known to provide a clip connector for a tube 100 (Fig. 2) having a channel (defined by interior faces 8; see Fig. 2) in which a diameter of the tube substantially corresponds to an outer diameter of the IV tube (i.e., is the same size or smaller than the tube; as shown in Fig. 2, the tube 100 is inserted into the interior faces 8 and is held in frictional engagement since the tube is the same size or slightly larger than the channel).
A skilled artisan would have found it obvious at the time of the invention to modify the clip connector in the combination of Schuler, Walborn and Mellard according to the teaching in Anscher, in order to provide a clip connector of a well-known type that clips tube but still allows fluid to flow therethrough (see Anscher at col. 2, lines 32-46).

Claims 9, 15, 26, 32, 43 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Walborn (U.S. Pat. 7,201,739 B2), further in view of Mellard (U.S. Pat. 9,878,088 B2), further in view of Anscher et al (U.S. Pat. 5,884,372), further in view of Schultz (U.S. Pat. 6,813,814 B1, hereinafter “Schultz”).
Regarding claims 9, 15, 26, 32, 43 and 49, it is noted the combination of Schuler, Walborn, Mellard and Anscher does not appear to disclose a rib provided within the channel and adapted to engage the IV tube.
Schultz discloses a clip in which a portion of the rib that engages the IV tube is provided with a rib, such as on a serrated region 30 (col. 4, lines 49-63).
A skilled artisan would have found it obvious at the time of the invention to modify the clip as disclosed in the combination of Schuler, Walborn, Mellard and Anscher, to be provided with a rib as taught in Schultz, in order to aid gripping of the tube (see Schultz at col. 4, lines 60-63).

Claims 11, 28 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Walborn (U.S. Pat. 7,201,739 B2), further in view of Mellard (U.S. Pat. 9,878,088 B2), further in view of Mullet et al (U.S. Pat. 8,597,254 B1, hereinafter “Mullet”).
Regarding claims 11, 28 and 45, it is noted that the combination of Schuler, Walborn and Mellard does not appear to disclose that the elastic suspension tether is formed of a sterilizable and/or antimicrobial material.
However, Mullet teaches that it was known to provide a cord with a covering that may be formed of a sterilizable and/or antimicrobial material, or a flexible material having such properties. For instance, Mullet teaches a sleeve being wipeable, sterilizable, and anti-microbial (see col. 5, line 62 to col. 6, line 19). 
A skilled artisan would have found it obvious at the time of the invention to modify the tether in the combination of Schuler, Walborn and Mellard to be made of a material having the properties disclosed in Mullet, in order to reduce contamination during use of the tether.

Claims 17, 34 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Walborn (U.S. Pat. 7,201,739 B2), further in view of Mellard (U.S. Pat. 9,878,088 B2), further in view of Harris et al (U.S. Pub. 2013/0046242 A1, hereinafter “Harris”).
Regarding claims 17, 34 and 51, it is noted that the combination of Schuler, Walborn and Mellard does not appear to disclose that the attachment device includes an aperture adapted to engage a connector provided at the distal end of the elastic suspension tether.
Harris discloses a clip 14 (Fig. 1A) attached to a tether 10 (Fig. 1B), and an aperture 16 (Fig. 1A) adapted to engage a connector 18 (Fig. 1A) provided at the distal end of the tether.
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Schuler, Walborn and Mellard according to the teaching in Harris, as a well-known way to connect the clip to the tether that also a variety of angular orientations of the clip relative to the tether (see Harris at para [0016]). Although the clip of Harris is intended to attach to clothes and the clip of Mellard is intended to attach to a tube, a skilled artisan would recognize that the advantage conveyed by the aperture and connector in Harris, namely the ability of to select where on the clothing the clip is to secure (relative to the location/orientation of the tether), would also be conveyed to a tubing clip in selecting where on the tubing the clip is to secure relative to the location/orientation of the tether.
Further, it is noted that Mellard also discloses the use of an anti-microbial material on a portion of the device handled by a user, such as a brake handle, to have an antimicrobial or easily cleanable surface (see Mellard at col. 13, lines 17-22). In light of this teaching and the teaching of Mullet above, a skilled artisan would have found it desirable to provide any of the components designed to be handled by a user, for instance the tether, to be antimicrobial in order to inhibit pathogens (see Mellard at col. 13, line 20).

Claims 52, 54, 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (U.S. Pat. 4,666,111) in view of Walborn (U.S. Pat. 7,201,739 B2), further in view of Mellard (U.S. Pat. 9,878,088 B2), further in view of Bierman (U.S. Pat. 4,711,636, hereinafter “Bierman”).
Regarding claims 52, 54, 55 and 57, it is noted that the combination of Schuler, Walborn and Mellard discloses that the IV tube includes an attachment device 481/681 (see Mellard at Figs. 4/6) located at a predetermined fixed position along a length of the IV tube approximately half way along a length of the IV tube (see Fig. 4 illustrating the location of the device 481 relative to the overall length of the tube 426; it is also noted that “a length” need not be an entire length of the IV tube and may simply be a length of tubing that is approximately double the distance from the patient to the attachment device such that the attachment device is positioned approximately half way along said length) and adapted to connect to the distal end of the elastic suspension tether (see Fig. 6 showing the clip connected to the distal end of the tether 680).
However, it is noted that the combination of Schuler, Walborn and Mellard does not appear to disclose that the attachment device is “molded” to the IV tube.
However, the term “molded” conveys a process limitation. It has been held that claim scope is generally based on the product itself, not the process. In re Thorpe, 777 F.2d 695, 697 (Fed. Cir. 1985). However, if the process limitation connotes specific structure and may be considered a structural limitation, that structure should be considered. In re Garnero, 412 F.2d 276, 279 (CCPA 1969).
In this case, the attachment device being “molded” to the IV tube is interpreted to convey that the halves are bonded or attached to one another. Notwithstanding this interpretation, the Applicant has not precisely explained any other structural limitation, in the original disclosure, to be imparted by the term “molded”. 
Mellard discloses that the attachment device is “molded” onto the IV tube by virtue of being attached thereto. 
Additionally, Bierman discloses an IV tube 14 (Fig. 2) to which is molded an attachment device (e.g., an adaptor 28; see col. 7, lines 37-40) which allows the IV tube to be attached to another feature (as illustrated in Fig. 4).
A skilled artisan would have found it obvious at the time of the invention to modify the attachment device of Schuler, Walborn and Mellard so as to be “molded” to the IV tube, based on the teaching in Bierman that an IV tube molded to an attachment device was known manufacturing method at the time of the invention for attaching the attachment device to the IV tube. Further, to modify the attachment device to be “molded” to the IV tube, as opposed to a conventional fixing means already disclosed in Mellard, as it would appear to constitute modifying the attachment device of the combination of Schuler, Walborn and Mellard to be integrally formed with the IV tube as a one-piece molded construction. Further still, it has been held that “the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

 Response to Arguments
Applicant's arguments filed in the Remarks on 06/06/2022 have been fully considered.
Regarding the rejection of claims 1 to 57 under 35 U.S.C. 112(b), Applicant argued:
“‘tactile feedback…provided “elastically”’ describes ‘the characteristic of resuming an object’s normal shape spontaneously after extension (or other distortion)’ providing tactile feedback, in contrast to, for example, rigid, jerking, or jolting tactile feedback that would be felt by, for example, pulling on an inelastic chain, metal cable, rigid member, etc.”  (Remarks, pgs. 10-12).
However, the claim recites that the elastic suspension tether is “adapted to elastically provide tactile feedback to the patient…”. The word “elastically” is an adverb that modifies the word “provide”. Thus, the claim raises an issue of clarity as to whether the provision of tactile feedback occurs “elastically”. Examiner suggests Applicant amend the claim to recite that the elastic suspension tether is “adapted to provide elastic tactile feedback” which would recite a limitation consistent with Applicant’s description of the disclosed invention.
Applicant further argued
… the phrase "adapted to elastically provide tactile feedback to the patient in 10an extension direction of the elastic suspension tether between the proximal and distal ends of the elastic suspension tether" plainly expresses that tactile feedback is felt along, for example, a longitudinal direction of the elastic tether, as opposed to, for example, a transverse direction. A person of ordinary skill in the art would readily understand that as an elastic tether referred to in the claims is extended elastically in a longitudinal direction, tactile feedback is felt in that longitudinal direction. (Remarks, pgs. 10-11).

However, it is noted that tactile feedback felt along “a longitudinal direction” is not the same as tactile feedback felt along an “extension direction”. Further, it is unclear how anything can be “felt” in a directional way, much less a longitudinal direction or extension direction. 
Examiner suggests Applicant amend the claim to recite that tactile feedback is felt along a longitudinal axis of the elastic suspension tether.
Applicant further argued
… the Final Office Action contends that "[i]t is not known whether Applicant intended to limit the tactile feedback only to an area between the proximal and distal ends of the elastic suspension tether." However, "between the proximal and distal ends of the elastic suspension tether" is plainly referred to the "extension direction" rather than "an area" of tactile feedback. (Remarks, pg. 11).
Yet, it is unclear how a direction can exist between the proximal and distal ends (a direction does not have a beginning or an end). For this reason, the rejection is maintained.
Applicant further argued that claim 52 and 54 recite adequate structure such that 35 U.S.C. 112(f) does not apply (Remarks, pg. 11-12).
However, “molded” does not connote structure. Although Applicant cited Garnero, it is noted that Garnero does not refer to the word “molded”; thus, the fact pattern in Garnero does not apply to this application. 
Further, Applicant cited Nordt Dev. Co., which discusses injection molding (holding "the specification demonstrates that ‘injected molded’ connotes an integral structure”). However, Applicant’s the claimed invention does not recite injection molding, but rather, merely recites “molded”. Accordingly, the fact pattern of Nordt Dev. Co does not apply to this application.
Regarding the rejection of claims 1, 2, 4, 12, 18, 19, 21, 29, 35, 36, 38, 46, 50, and 53 under 35 U.S.C. 102(a)(1), Examiner notes that the ground of rejection has been clarified to delete reference to the disclosure of Mellard where inappropriate.
Applicant argued that Schuler does not disclose that its elastic suspension tether 18 “cannot reasonable be considered to be formed of an elastic fabric strap, as recited in, for example, claims 1, 18 and 35” (Remarks, pg. 13).
This argument is found persuasive. However, upon further consideration, a new ground of rejection has been applied to claims 1, 18 and 35 over Schuler in view of Walborn.
Applicant further argued that Schuler does not disclose that the proximal end of its elastic suspension tether is “plainly not connected to the ‘standard IV stand’” (Remarks, pg. 13).
This argument is not found persuasive. It is noted that the term “standard IV stand” has not been claimed (and assuming, for the sake of argument, that the term were claimed, the scope of the word “standard” would not be clear). Schuler discloses an IV stand that comprises a pole 10, traverse 11, and holder 15. The elastic suspension tether 18 is directly connected to the telescoping pole 17 of the holder. Thus, the elastic suspension tether 18 is connected to the IV stand, as claimed. Even assuming a narrower interpretation where the IV stand only consists of the pole 10, the elastic suspension tether 18 is connected to the pole 10 via the holder 15 (which itself is connected to the pole 10 by a clamp 16).
Applicant further argued that the device of Schuler allows the tube 13 to follow the patient; thus, Schuler “fails to provide the mobility provided by” the invention of claims 1, 18 and 35.
However, this argument is not persuasive because it is noted that Applicant’s invention does not exclude the IV tube from following the patient when the patient moves. Indeed, this intended use is clearly described in Applicant’s own disclosure, which describes that 
The suspension tether also facilitates patient mobility as they move away from the IV tree itself, to a distance near the full length of the IV tubing, with lessened risk of pulling the tubing tight by their motion and disengaging their line or damaging the equipment. (Specification, pg. 3, lines 10-12).

Regarding the rejections of claims 3, 20 and 37 under 35 U.S.C. 102 or 103, Examiner notes that the ground of rejection has been clarified to delete reference to the disclosure of Mellard where inappropriate.
Further, regarding Applicant’s argument traversing the rejection of claims 3, 20 and 37 (Remarks, pg. 15) it is noted that Schuler, in Fig. 1, already appears to show the distal end of the tether connecting to the IV tube 13 at substantially half way between the distal end of the IV tube and the proximal end of the IV tube. However, even if Fig. 1 of Schuler cannot be relied upon to show the precise location of the tether, Schuler articulates a need to position the tether in a location that can hold the IV tube 13 over the patient when the patient moves (see Schuler at col. 2, lines 37-45). Only a finite number of locations can be chosen to connect the tether to the IV tube to accomplish this intended use. One of ordinary skill in the art could have pursued connecting the tether to the IV tube at such locations with a reasonable expectation of success, especially in light of Schuler, which already discloses that the tether is  connected to the IV tube roughly in the middle between the distal and proximal ends of the IV tube.
Regarding the rejection of claims 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 17, 22, 23, 24, 25, 26, 27, 28, 30, 31, 32, 34, 39, 40, 41, 42, 43, 44, 45, 47, 48, 49, 51, Applicant’s arguments appear to be allegations of patentability based on independent claims (Remarks, pgs. 16-18). This argument is not found persuasive for the reasons above.
Regarding the rejection of claims 52 and 54-57, Applicant argued that the term “molded” has not been given its broadest reasonable interpretation consistent with the specification (Remarks, pg. 18).
However, Applicant has not persuasively argued that the term “molded” connotes any structure whatsoever. Applicant has not pointed to any portions of the specification that define the term “molded” or otherwise connote structure conveyed by this term. Applicant has not pointed to any definitions or interpretations that a person of ordinary skill in the art would reach regarding the term “molded” as it relates to any particular structure. Thus, the term “molded” has been given its broadest reasonable interpretation consistent with the specification and the knowledge available to one of ordinary skill in the art at the time of the invention to connote a structure that is merely attached or bonded to another structure.
Further, Examiner notes that claims 53 and 56 recite the limitation “the distal end of the elastic suspension tether is adapted to connect to an attachment device molded to the IV tube at a predetermined fixed location approximately half way along a length of the IV tube”. This limitation covers an intended use of the distal end of the elastic suspension tether that does not impart a meaningful structural limitation to the claim. It has been held that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Applicant argued that claims 16 and 33 were only rejected under 35 U.S.C. 112(b) in the previous action (Remarks, pg. 19). Examiner has noted the error and has clarified the rejection of claims 16 and 33 to be unpatentable under 35 U.S.C. 103 over Schuler, Walborn and Mellard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/25/2022